Case: 15-11067   Document: 00513917531   Page: 1   Date Filed: 03/20/2017




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fif h Circuit


                              No. 15-11067
                                                                       FILED
                                                                  March 20, 2017
                                                                  Lyle W. Cayce
AMERICAN HUMANIST ASSOCIATION; ISAIAH SMITH,                           Clerk

                                       Plaintiffs–Appellees,
versus
JACK MCCARTY, in His Individual and Official Capacity;
JOE D. TOLBERT, in His Individual and Official Capacity;
BRAD GREENE, in His Individual and Official Capacity;
RICHARD DAVIS, in His Individual and Official Capacity;
RALPH KUNKEL, in His Individual and Official Capacity;
CARY HANCOCK, in His Individual and Official Capacity;
DOLORES WEBB, in Her Individual and Official Capacity,
                                       Defendants–Appellants.

                           * * * * * * * * *


                              No. 16-11220


AMERICAN HUMANIST ASSOCIATION; ISAIAH SMITH,
                                       Plaintiffs–Appellants,
versus
BIRDVILLE INDEPENDENT SCHOOL DISTRICT;
JACK MCCARTY, in His Individual and Official Capacity;
JOE D. TOLBERT, in His Individual and Official Capacity;
BRAD GREENE, in His Individual and Official Capacity;
RICHARD DAVIS, in His Individual and Official Capacity;
RALPH KUNKEL, in His Individual and Official Capacity;
CARY HANCOCK, in His Individual and Official Capacity;
DOLORES WEBB, in Her Individual and Official Capacity,
                                       Defendants–Appellees.
    Case: 15-11067      Document: 00513917531      Page: 2    Date Filed: 03/20/2017



                                 No. 15-11067 c/w
                                  No. 16-11220


                 Appeals from the United States District Court
                      for the Northern District of Texas




Before SMITH, CLEMENT, and SOUTHWICK, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      The American Humanist Association (“AHA”) and Isaiah Smith appeal
a summary judgment for defendants, the Birdville Independent School District
and its seven board members (collectively, “BISD”). AHA and Smith allege
that BISD’s policy of inviting students to deliver statements, which can include
invocations, before school-board meetings violates the First Amendment’s
Establishment Clause. Because the practice falls more nearly within the re-
cently reaffirmed legislative-prayer exception to the Supreme Court’s Estab-
lishment Clause jurisprudence, we affirm the summary judgment in favor of
the school district and, in the accompanying consolidated appeal, we reverse
and render on the denial of qualified immunity to the school board members.

                                          I.
      BISD is a public school district. Smith is a 2014 graduate of Birdville
High School and a member of AHA, an organization that “advocate[es] progres-
sive values and equality for humanists, atheists, and freethinkers.” 1 While a
student at Birdville High School and as an alumnus, Smith attended BISD
board meetings, some of which included student-led prayers. At a board meet-
ing in December 2014, with a student-led invocation, Smith said that he felt



      1  See American Humanist Association, https://americanhumanist.org (last visited
Mar. 17, 2017).
                                          2
     Case: 15-11067      Document: 00513917531        Page: 3    Date Filed: 03/20/2017



                                   No. 15-11067 c/w
                                    No. 16-11220

affronted by the prayer and that it meant that BISD was “favoring religion
over nonreligion.” Smith is and has been an adult at all relevant times.

      BISD’s board holds monthly meetings in the District Administration
Building, which is not located within a school. The meetings include sessions
open to the public. Attendees are free to enter and leave at any time. Most
attendees are adults, though students frequently attend school-board meetings
to receive awards or for other reasons, such as brief performances by school
bands and choirs.

      Since 1997, two students have opened each session—with one leading
the Pledge of Allegiance and the Texas pledge and the other delivering some
sort of statement, which can include an invocation. Those student presenters,
typically either elementary- or middle-school students, 2 are given one minute.
BISD officials do not direct them on what to say but tell them to make sure
their statements are relevant to school-board meetings and not obscene or
otherwise inappropriate. At a number of meetings, the student speakers have
presented poems or read secular statements. But according to AHA and Smith,
they are usually an invocation in the form of a prayer, with speakers frequently
referencing “Jesus” or “Christ.” AHA and Smith claim that sometimes the
prayers are directed at the audience through the use of phrases such as “let us
pray,” “stand for the prayer,” or “bow your heads.” 3

      From 1997 through February 2015, the student-led presentations were



      2  Of the 101 meetings from February 2008 to June 2016, elementary- and middle-
school students delivered the presentations 84 times.
      3  According to AHA and Smith, these requests typically come from the student speak-
ers, though on occasion a board member or other school official has asked the audience to
stand for the invocation. At the summary-judgment stage, “we must assume the facts as
alleged by the [plaintiff].” Oncale v. Sundowner Offshore Servs., 523 U.S. 75, 76 (1998).
                                            3
     Case: 15-11067         Document: 00513917531         Page: 4   Date Filed: 03/20/2017



                                      No. 15-11067 c/w
                                       No. 16-11220

called “invocations” and were delivered by students selected on merit. 4 In
March 2015, in an apparent response to AHA’s concerns about the
invocations, 5 BISD began referring to them as “student expressions” and
providing disclaimers that the students’ statements do not reflect BISD’s
views. 6 BISD began randomly selecting, from a list of volunteers, the students
who would deliver the expressions. 7

                                               II.
      AHA and Smith sued BISD under 42 U.S.C. § 1983 for monetary dam-
ages from the individual school-board members and declaratory and injunctive
relief. In their amended complaint, AHA and Smith alleged that BISD has a
“policy, practice, and custom of permitting, promoting, and endorsing prayers
delivered by school-selected students” at board meetings, in violation of the



      4 Each BISD campus selected students on a rotational basis (school-board members
did not participate in the selection process). Campus officials took into account academic
achievement, leadership, citizenship, extracurricular activities, and other factors.
      5 In late 2014, AHA sent BISD a letter complaining of the invocations and asking
BISD to provide “written assurances that prayer will not be included in future School Board
meetings.” BISD’s associate superintendent later testified that he recommended the policy
changes so that the district “wouldn’t be subject to litigation.”
      6   The published policy, in its entirety, reads,
       The subject of the student introductions must be related to the purpose of the
    event and to the purpose of marking the opening of the event; honoring the occasion,
    the participants, and those in attendance; bringing the audience to order; and
    focusing the audience on the purpose of the event. A student must stay on the sub-
    ject, and the student may not engage in obscene, vulgar, offensively lewd, or indecent
    speech. The District shall treat a student’s voluntary expression of a religious view-
    point, if any, on an otherwise permissible subject in the same manner the District
    treats a student’s voluntary expression of a secular or other viewpoint on an other-
    wise permissible subject and may not discriminate against the student based on a
    religious viewpoint expressed by the student on an otherwise permissible subject.
      7 Though student speakers are chosen randomly from a pool of volunteers, that pool
may not be representative of the BISD student body: It consists only of members of the stu-
dent leadership at the respective campuses.
                                                4
     Case: 15-11067       Document: 00513917531         Page: 5     Date Filed: 03/20/2017



                                    No. 15-11067 c/w
                                     No. 16-11220

Establishment Clause. BISD answered that the student-led invocations either
qualify as private speech, satisfy the conventional Establishment Clause tests,
or fit within the legislative-prayer exception to those tests.

       BISD moved to dismiss, alleging that AHA and Smith had failed to state
a claim and that the school-board members were entitled to qualified immun-
ity. The district court denied the motion. The individual-capacity defendants
filed an interlocutory appeal challenging the denial of qualified immunity.

       BISD moved for summary judgment. The district court granted that
motion, finding that the legislative-prayer exception applies. AHA and Smith
filed a separate appeal, bringing an issue of first impression to this court. 8

                                             III.
       The Supreme Court generally applies at least one 9 of three tests under
the Establishment Clause: the Lemon test, 10 the endorsement test, 11 and the
coercion test. 12 But in Marsh v. Chambers, 463 U.S. 783, 784–85 (1983), a



       8The qualified-immunity and summary-judgment appeals have been consolidated.
Because there is no constitutional violation, we do not address qualified immunity except
summarily to reverse the denial of immunity.
       See Lynch v. Donnelly, 465 U.S. 668, 679 (1984) (“[W]e have repeatedly emphasized
       9

our unwillingness to be confined to any single test or criterion in this sensitive area.”).
       10 Under the Lemon test, for a government practice to be constitutional, it must
(1) have a secular purpose, (2) have a primary effect that neither advances nor inhibits
religion, and (3) not foster excessive government entanglement with religion. Lemon v.
Kurtzman, 403 U.S. 602, 612–13 (1971).
       11 Under the endorsement test, a “[g]overnment unconstitutionally endorses religion
whenever it appears to take a position on questions of religious belief, or makes adherence to
a religion relevant in any way to a person’s standing in the political community.” Ingebretsen
ex rel. Ingebretsen v. Jackson Pub. Sch. Dist., 88 F.3d 274, 280 (5th Cir. 1996). “The govern-
ment creates this appearance when it conveys a message that religion is favored, preferred,
or promoted over other beliefs.” Id.
       12 Under the coercion test, unconstitutional coercion occurs where “(1) the government
directs (2) a formal religious exercise (3) in such a way as to oblige the participation of
                                              5
     Case: 15-11067       Document: 00513917531         Page: 6     Date Filed: 03/20/2017



                                    No. 15-11067 c/w
                                     No. 16-11220

member of the Nebraska Legislature sued state officials, claiming that the
practice of opening each session with a chaplain’s prayer violated the Estab-
lishment Clause. The Court upheld the practice without applying any of the
conventional tests, 13 observing that “[t]he opening of sessions of legislative and
other deliberative public bodies with prayer is deeply embedded in the history
and tradition of this country.” Id. at 786.

       The Court revisited the issue in Town of Greece v. Galloway, 134 S. Ct.
1811, 1827–28 (2014), stating unequivocally that the legislative-prayer excep-
tion in Chambers extends to prayers delivered at town-board meetings. Those
prayers, however, must not “denigrate nonbelievers or religious minorities,
threaten damnation, or preach conversion.” Id. at 1823. Moreover, “[t]he
principal audience for these invocations is not . . . the public but lawmakers
themselves, who may find that a moment of prayer or quiet reflection sets the
mind to a higher purpose and thereby eases the task of governing.” Id. at 1825.

       As distinguished from legislative-prayer cases, however, the Supreme
Court, in school-prayer cases such as Santa Fe Independent School District v.
Doe, 530 U.S. 290 (2000), Lee v. Weisman, 505 U.S. 577 (1992), and County of
Allegheny v. ACLU, 492 U.S. 573 (1989), has applied the conventional Estab-
lishment Clause tests. In Weisman, a graduation-prayer case, the Court,
505 U.S. at 592, explained that “there are heightened concerns with protecting
freedom of conscience from subtle coercive pressure in the elementary and
secondary public schools” and that “prayer exercises in public schools carry a


objectors.” Doe ex rel. Doe v. Beaumont Indep. Sch. Dist., 173 F.3d 274, 285 (5th Cir. 1999)
(quoting Jones v. Clear Creek Indep. Sch. Dist., 977 F.2d 963, 970 (5th Cir. 1992), abrogated
on other grounds by Doe v. Santa Fe Indep. Sch. Dist., 168 F.3d 806 (5th Cir. 1999)).
        13 Chambers, 463 U.S. at 796 (Brennan, J., dissenting) (“The Court makes no pretense

of subjecting Nebraska’s practice of legislative prayer to any of the formal ‘tests’ that have
traditionally structured our inquiry under the Establishment Clause.”).
                                              6
     Case: 15-11067      Document: 00513917531        Page: 7     Date Filed: 03/20/2017



                                   No. 15-11067 c/w
                                    No. 16-11220

particular risk” of unconstitutional coercion. The Court distinguished Weis-
man from Chambers, noting that the legislative-prayer exception does not
apply in “the public school context.” Id. at 597. In ACLU, the Court opined
that “state-sponsored prayer in public schools” is “unconstitutional.” 14

       The key question, then, is whether this case is essentially more a
legislative-prayer case or a school-prayer matter. Like Galloway, this dispute
is about the constitutionality of permitting religious invocations at the open-
ing, ceremonial phase of a local deliberative body’s public meetings. But like
Santa Fe, this case is about school-district-sanctioned invocations delivered by
students on district property.

       We agree with the district court that “a school board is more like a legis-
lature than a school classroom or event.” The BISD board is a deliberative
body, charged with overseeing the district’s public schools, adopting budgets,
collecting taxes, conducting elections, issuing bonds, and other tasks that are
undeniably legislative. See TEX. EDUC. CODE § 11.1511. In no respect is it less
a deliberative legislative body than was the town board in Galloway.

       The invocations are appropriately “solemn and respectful in tone.” Gal-
loway, 134 S. Ct. at 1823. Most attendees at school-board meetings, including
Smith, are “mature adults,” and the invocations are “delivered during the
ceremonial portion of the [school board’s] meeting.” Id. at 1827. “Nothing in
the record suggests that members of the public are dissuaded from leaving the
meeting room during the prayer, arriving late, or even . . . making a later
protest.” Id. Occasionally, BISD board members and other school officials will
ask the audience, including any students in the audience, to stand for the


       14ACLU, 492 U.S. at 590 n.40 (1989) (citing Abington Sch. Dist. v. Schempp, 374 U.S.
203 (1963)).
                                            7
     Case: 15-11067      Document: 00513917531        Page: 8     Date Filed: 03/20/2017



                                   No. 15-11067 c/w
                                    No. 16-11220

invocation. Those polite requests, however, do not coerce prayer.

       AHA and Smith advance three colorable theories for why this should be
understood as a school-prayer case. First, they claim that legislative prayers
must be “internal acts” that are “entirely” for the benefit of lawmakers. As
BISD acknowledges, its invocations are meant to benefit students and other
attendees at school-board meetings, not just board members. But in Galloway,
id. at 1825, the Court explained that lawmakers were merely the “principal
audience” for the invocations, suggesting that the audience may be made up of
various groups, as well as unaffiliated individuals, so long as lawmakers are
the main one. In its brief, BISD explains that the board members are the
invocations’ primary audience. AHA and Smith have not shown otherwise.

       Second, AHA and Smith claim that BISD’s invocation policy does not fit
within the legislative-prayer exception because it lacks a “unique history.” In
Galloway, id. at 1819, the Court drew on historical evidence, describing its
inquiry as “determin[ing] whether the prayer practice . . . fits within the tradi-
tion long followed in Congress and the state legislatures.”               In Chambers,
463 U.S. at 790, the Court emphasized the long history of legislative prayer,
explaining that Nebraska’s custom was “consistent with two centuries of na-
tional practice” and would not “be cast aside.”

       School-board prayer presumably does not date back to the Constitution’s
adoption, since “free public education was virtually nonexistent at the time.”
Edwards v. Aguillard, 482 U.S. 578, 583 n.4 (1987). Nonetheless, dating from
the early nineteenth century, at least eight states had some history of opening
prayers at school-board meetings. 15 And Chambers and Galloway show that


      15 See Marie Elizabeth Wicks, Prayer Is Prologue: the Impact of Town of Greece on the
Constitutionality of Deliberative Public Body Prayer at the Start of School Board Meetings,
                                            8
     Case: 15-11067         Document: 00513917531          Page: 9     Date Filed: 03/20/2017



                                       No. 15-11067 c/w
                                        No. 16-11220

there was a well-established practice of opening meetings of deliberative bodies
with invocations. See Galloway, 134 S. Ct. at 1819. 16 Such practices date from
the First Congress, which suggests that “the Framers considered legislative
prayer a benign acknowledgement of religion’s role in society.” Id. 17

       We do not overlook AHA and Smith’s notion that the presence of students
at BISD board meetings distinguishes this case from Chambers and Galloway.
That is significant, because courts must consider “both the setting in which the
prayer arises and the audience to whom it is directed.” Galloway, 134 S. Ct.
at 1825. Children are especially susceptible to peer pressure and other forms
of coercion. See, e.g., Weisman, 505 U.S. at 592. Nonetheless, the presence of
students at board meetings does not transform this into a school-prayer case.
There were children present at the town-board meetings in Galloway, as the
dissenting 18 and lower court 19 opinions noted; the Court nonetheless applied



31 J.L. & POL. 1, 30-31 (Summer 2015).
       16 Arguably, BISD’s practice of student-led invocations undermines its claim that its

practice is consistent with the historical practice, given that, historically, legislative invoca-
tions were delivered by chaplains. See Chambers, 463 U.S. at 787–88. But the long history
of chaplain-led invocations is relevant only insofar as it suggests that the Framers approved
of them.
       Although chaplains may be better at giving appropriately solemnizing invocations,
the fact of their institutional religious affiliations risks the perception that the governmental
body responsible for inviting them is affiliating itself with institutional religion. Allowing a
student to give a Jewish prayer does not create the same perception of institutional entangle-
ment that might result from a prayer from a rabbi. Thus, BISD’s practice of allowing stu-
dents to deliver invocations fits within the legislative-prayer exception, notwithstanding its
departure from the historical practice of chaplain-led invocations.
       17 See also id. at 786 (stating that “[t]he opening of sessions of legislative and other
deliberative public bodies with prayer is deeply embedded in the history and tradition of this
country.”).
       18   Galloway, 134 S. Ct. at 1846, 1848 (Kagan, J., dissenting).
       19Galloway v. Town of Greece, 681 F.3d 20, 23 (2d Cir. 2012) (stating that “members
of Boy Scout troops and other student groups have led the Pledge of Allegiance, and high
school students may fulfill a state-mandated civics requirement necessary for graduation by
                                                9
    Case: 15-11067        Document: 00513917531          Page: 10     Date Filed: 03/20/2017



                                     No. 15-11067 c/w
                                      No. 16-11220

the legislative-prayer exception. 20 Moreover, here, as in Galloway, “the prayer
is delivered during the ceremonial portion of the . . . meeting.” Galloway,
134 S. Ct. at 1827.

                                              IV.
       Although the Supreme Court has not addressed whether the legislative-
prayer exception applies to school-board invocations, two circuits have. Both
found that the legislative-prayer exception does not apply. In Coles ex rel.
Coles v. Cleveland Board of Education, 171 F.3d 369, 383 (6th Cir. 1999), the
court held that the legislative-prayer exception does not extend to invocations
at school-board meetings. Although such meetings “might be of a ‘different
variety’ than other school-related activities . . . they are part of the same ‘class’
as those other activities in that they take place on school property and are
inextricably intertwined with the public school system.” Id. at 377. Neverthe-
less, the court acknowledged that it is a tough question: “This case puts the
court squarely between the proverbial rock and a hard place.” Id. at 371.

       The court in Doe v. Indian River School District, 653 F.3d 256 (3d Cir.
2011), reached a like conclusion. It described comparisons between the school
board and municipal bodies as “ill-suited,” because the board’s “entire purpose
and structure . . . revolves around public school education.” Id. at 278–79.

       Coles and Indian River predate Galloway and are factually, and there-
fore legally, distinguishable from the circumstance at BISD. 21 Coles involved



going to Board meetings.”).
       20 See Galloway, 134 S. Ct. at 1831 (Alito, J., concurring) (rejecting the dissent’s con-

cern that “ordinary citizens (and even children!) are often present” at town-board meetings).
       21 Establishment Clause cases often hinge on facts peculiar to each situation. See
Weisman, 505 U.S. at 597 (“Our Establishment Clause jurisprudence remains a delicate and
fact-sensitive one . . . .”).
                                              10
    Case: 15-11067          Document: 00513917531         Page: 11     Date Filed: 03/20/2017



                                       No. 15-11067 c/w
                                        No. 16-11220

a school board that always had at least one student member. Coles, 171 F.3d
at 383. In Indian River, student representatives attended board meetings “in
their formal role as student government representatives.”                     Indian River,
653 F.3d at 264. In contrast, no students sit on the BISD board, BISD board
members do not deliver the invocations, and the student representatives are
not expected to attend board meetings.

       At least two other circuit-court decisions―including one by this court―
have touched on these issues. 22 Both predate Galloway and turn on an argu-
ment the Court rejected there.

       In Bacus v. Palo Verde Unified School District Board of Education,
52 F. App’x 355, 356–57 (9th Cir. 2002) (per curiam), the court assumed argu-
endo that the legislative-prayer exception applies to school-board invocations
but held the district’s policy unconstitutional because of the sectarian nature
of the invocations. In Doe v. Tangipahoa Parish School Board, 473 F.3d 188
(5th Cir. 2006), vacated on reh’g en banc, 494 F.3d 494 (5th Cir. 2007), a split
panel of this court struck down a school board’s invocation policy. 23 One of the
judges in the majority did so on account of the sectarian nature of the invo-
cations. Id. at 202–04. But in Galloway, 134 S. Ct. at 1820–23, the Court said
the Constitution does not require invocations to be non-sectarian. 24



       22 Two district courts (in addition to the court a quo) have discussed the issue. In
Freedom from Religion Foundation v. Chino Valley Unified School District Board of Educa-
tion, 2016 U.S. Dist. LEXIS 19995, at *31–32 (C.D. Cal. Feb. 18, 2016), the court found that
the legislative-prayer exception does not apply to a school board’s practice of beginning its
meetings with invocations. In Doe v. Tangipahoa Parish School Board, 631 F. Supp. 2d 823,
839 (E.D. La. 2009), the court found that the legislative-prayer exception did apply to a school
board’s practice of beginning school-board meetings with invocations.
       23   The en banc court vacated that decision for lack of standing.
       24BISD’s case is factually distinguishable from Bormuth v. County of Jackson,
849 F.3d 266 (6th Cir. 2017), vacated for reh’g en banc, 2017 U.S. App. LEXIS 3564 (6th Cir.
                                               11
    Case: 15-11067       Document: 00513917531        Page: 12     Date Filed: 03/20/2017



                                   No. 15-11067 c/w
                                    No. 16-11220

                                            V.
      BISD board members often stand and bow their heads during the
student-led invocations. AHA and Smith claim that violates the Establish-
ment Clause regardless of whether the invocation policy itself is constitutional.
They point to Doe v. Duncanville Independent School District, 70 F.3d 402, 406
(5th Cir. 1995), holding that a high-school basketball coach’s participation in
team prayers, on the basketball court at games, was an “unconstitutional en-
dorsement of religion.” AHA and Smith note that unlike that case, this one
concerns high-level school district officials (such as principals and board mem-
bers), some of whom publicize their religious affiliation on the district’s
website. Moreover, in Duncanville a member of the team was mocked and
“required to stand by while the team prayed and was confronted by spectators
who asked, “Aren’t you a Christian” and by a teacher who, in class, called her
a “little atheist.” Id. at 404.

      This case, by way of stark contrast, concerns legislative prayers. It is
distinguishable from Duncanville for that reason alone. Legislative prayers
are recited for the benefit of legislative officers. It would be nonsensical to
permit legislative prayers but bar the legislative officers for whom they are
being primarily recited from participating in the prayers in any way. Indeed,
the Supreme Court did not take issue with the fact that Town of Greece board
members bowed their heads during invocations.                    Galloway, 134 S. Ct.
at 1826. 25


Feb. 27, 2017), which also involved the legislative-prayer exception. Bormuth concerned a
county board whose members personally delivered religious invocations and “affirmatively
excluded non-Christian prayer givers.” Id. at 287. The record suggests that board members
“singled out [the plaintiff] for opprobrium” and may have denied him a spot on a particular
committee in retaliation for his criticisms of the board’s invocation policy. Id. at 286.
      25   We do not reach BISD’s arguments that the student-led invocations are private
                                            12
    Case: 15-11067       Document: 00513917531        Page: 13     Date Filed: 03/20/2017



                                   No. 15-11067 c/w
                                    No. 16-11220

                                            VI.
       “[L]egislative prayer lends gravity to public business, reminds law-
makers to transcend petty differences in pursuit of a higher purpose, and
expresses a common aspiration to a just and peaceful society.” Galloway,
134 S. Ct. at 1818 (citing Donnelly, 465 U.S. at 693). Although it is possible to
imagine a school-board student-expression practice that offends the Establish-
ment Clause, this one, under its specific facts, does not. 26 In No. 16-11220, the
summary judgment is AFFIRMED. In No. 15-11067, the order denying sum-
mary judgment is REVERSED, and a judgment of dismissal is RENDERED.




speech and that the district’s policy satisfies the conventional Establishment Clause tests.
        26 It is thus unnecessary for us to decide whether a contrary practice, which would

prohibit student speakers from religious expression at school-board meetings, would offend
the Free Exercise Clause. Nor do we opine on the assertion, by thirteen states and two state
governors, appearing severally as amici curiae, that “what [AHA and Smith] are truly seek-
ing is a ban on allowing students to express a religious message during their remarks.”
                                            13